Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 Feb 2019.
Claims 1-9 are currently pending and have been examined.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
The “calculation unit configured to calculate” in claims 1 and 2;
The “notification processing unit configured to notify” in claims 1, 3, 6, and 7; 
The “incentive granting unit configured to grant an incentive” in claim 5; 
The “transmission unit configured to transmit identification information” and the “display unit configured to receive and display” information in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “transmission unit configured to transmit” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Applicant may:
(a)  Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or 
(b)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-7 recite an apparatus, claim 8 recites a method, and claim 9 recites a terminal. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 8 recite calculating, based on information on a current location of a user and information on a current location of a first vehicle used by the user, a first required time required for the user to move from the current location of the user to the first vehicle; calculating, based on the information on the current location of the first vehicle and information on a scheduled return place of the first vehicle, a second required time required for the first vehicle to travel from the current location of the first vehicle to the scheduled return place of the first vehicle; calculating, based on the first required time and the second required time. a movement start time to be required for the user to 
Claim 9 recites a transmission unit configured to transmit identification information for identifying a user who holds the information terminal, and information on a current location of the information terminal; and a display unit configured to receive and display movement start time information to be required to return a vehicle used by the user to a scheduled return place by a scheduled return time of the vehicle. Calculating a time at which a user needs to depart to arrive at a location on time is managing personal behavior, and doing so in the context of an agreement, such as a rental agreement, is a commercial interaction, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional elements are the calculation unit and the notification processing unit. In claim 8, the additional element is the processor. In claim 9, the additional elements are the information terminal, the transmission unit, and the display unit. Applicant’s originally filed specification discloses that the various units are “functional components” on the server, which is a computer processing unit, a memory, a storage unit, and a communication unit. Applicant’s 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the personal behavior management and commercial interactions. Claim 2 recites calculating the second required time based on traffic information. Claim 3 recites notifying a different user to return the other user to the scheduled return place if the first vehicle is not returned on time. Claim 4 recites notifying the other user when a next reservation of the first vehicle is within a prescribed time from the scheduled return time. Claim 5 recites granting an incentive to the other user, when the other user returned the second vehicle to the scheduled return place of the first vehicle by the scheduled 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20130290199 to Camacho et. al. (“Camacho”) in view of U.S. Patent Publication No. 20150045068 to Soffer et. al. (“Soffer”).
Claims 1 and 8
Camacho discloses the following elements:
A notification processing apparatus, comprising: ([0034] call center includes servers, databases, and other computer equipment; [0043] call center provides notifications to appropriate persons)

calculate, based on the information on the current location of the first vehicle and information on a scheduled return place of the first vehicle, a second required time required for the first vehicle to travel from the current location of the first vehicle to the scheduled return place of the first vehicle, and ([0021] telematics system may provide the approximate expected travel time from a current location of the vehicle and the destination location at approximately the time of route calculation; [0039] telematics unit also incorporates vehicle return information, such as the designated vehicle return location or time, to determine whether the driver must exceed the maximum permitted total travel distance to return 
calculate, based on the first required time and the second required time, a movement start time required for the user to return the first vehicle to the scheduled return place by a scheduled return time of the first vehicle; ([0047] system determines a current location of the vehicle from information provided by the GPS component and further determines a pre-established return destination and required return time specified by the terms and conditions of the vehicle use agreement; expected travel time is determined between the current location of the vehicle and a location at which the use agreement specifies the vehicle is to be returned; [0048] driver of the rented vehicle is notified of the impending late return of the vehicle)
and a notification processing unit configured to notify the . ([0048] driver of the rented vehicle is notified of the impending late return of the vehicle; [0051] time-based notification scheme, the time of return threshold-based notifications are sent to interested parties based upon calculating an estimated time of the interested party to reach the return destination)
Camacho does not explicitly disclose the calculation of the time to reach the vehicle or communicating a movement start time to a user. However, Soffer discloses that the system determines the time at which a user must leave his or her current location and prompts the user to do so in [0078]. Soffer also discloses that 
Claim 2
Camacho in view of Soffer discloses the elements of claim 1, above. Camacho also discloses:
wherein the calculation unit is configured to calculate the second required time based on traffic information, in addition to the information on the current location of the first vehicle and the information on the scheduled return place of the first vehicle. ([0047] system determines a current location of the vehicle from information provided by the GPS component and further determines a pre-established return destination and required return time specified by the terms and conditions of the vehicle use agreement; expected travel time is determined between the current location of the vehicle and a location at which the use agreement specifies the vehicle is to be returned; determining the best route from the current location to the return destination, the telematics unit 
Claim 9
Camacho discloses the following elements:
An information terminal, comprising: ([0018] user carries a user mobile device)
a transmission unit configured to transmit identification information for identifying a user who holds the information terminal, and information on a current location of the information terminal; ([0048] user’s mobile device may be linked with the telematics unit; [0038] vehicle’s current location is identified; [0039] data collected in paragraph [0038] is used to identify current rental agreement – this necessarily includes identifying the user associated with the user terminal)
and a display unit configured to receive and display movement start time information to be required to return a vehicle used by the user to a scheduled return place by a scheduled return time of the vehicle. ([0048] user’s mobile device may be linked with the telematics unit; driver of the rented vehicle is notified of the impending late return of the vehicle; [0051] time-based notification scheme, the time of return threshold-based notifications are sent to interested parties based upon calculating an estimated time of the interested party to reach the return destination)
Camacho does not explicitly disclose communicating a movement start time to a user. However, Soffer discloses that the system determines the time at which a 

Pertinent Art and Point of Novelty
Camacho also discloses that a next user of a vehicle may be given the option to modify, cancel, or maintain the terms and conditions of the current reservation if the vehicle will not be available at the pick-up time specified the next user's reservation/use agreement in paragraph [0044]. U.S. Patent Publication No. 20180144630 to Augustine et. al. discloses a system which may determine that a vehicle is likely to be a “no show” for a later reservation and in which the owner of the vehicle may offer a different vehicle to the later reservation in at least [0054]. U.S. Patent Publication No. 20150348179 to Kamisawa discloses a system in which a user can create a return reservation for a vehicle at a particular return location and time as in at least [0267]. U.S. Patent Publication No. 20100280700 to Morgal et. al. discloses a system in which a vehicle’s return time can be calculated to leave 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628